DETAILED ACTION
	Claims 4-18 are present; claims 11-14 remain withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species of “compound 5a (sitagliptin) in the reply filed on 11/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.
No embodiments of new claim 17 are considered to read on the elected species of compound 5a since transamination of any of compounds 6-8 recited in claim 17 will not result in the production of compound 5a.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-10, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (U.S. 8,293,507 B2) further in view of CN 104805069 A (CN’069) (published 07/29/2015), CN 105018440 A (CN’440) and GenBank, Accession No. CP006936.2, 2014, www.ncbi.nlm.nih.gov (previously cited).
Machine translations of CN’069 and CN’440 are provided and cited below:
Saville et al. teach polypeptides having transaminase activity having identity to SEQ ID NO: 2 of Saville et al. with one or more amino acid substitutions as shown in Table 2 of Saville et al.
Saville et al., col. 6, lines 21-62, further teach:
In some embodiments, the improved engineered transaminase polypeptides can be used in a process for preparing a compound of formula (1a), (2R)-4-oxo-4-3-(trifluoromethyl)-5,6-dihydro 1.2.4 triazolo 4.3-cpyrazin-7(8H)-yl)- 1-(2,4,5-trifluorophenyl)butan-2-amine, in enantiomeric excess:

    PNG
    media_image1.png
    231
    456
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    235
    471
    media_image2.png
    Greyscale

with an improved transaminase polypeptide disclosed herein in the presence of an amino group donor in a Suitable organic solvent under suitable reaction conditions for the conversion of the compound of formula (2a) to the compound of formula (1a).
	Example 12 of Saville et al. demonstrates carrying out a reaction with the taught transaminases to carryout a reaction to convert compound 2a of Saville et al. to produce the chiral amine of compound 1 of Saville et al. in a liquid reaction system containing pyridoxal phosphate PLP (a prosthetic group) and isopropylamine (amino donor).  See Col. 86, table.
Saville et al., col. 86, lines 50-63, teach isolation of sitagliptin from a liquid reaction system by extraction with isopropyl acetate followed by extraction with 5 N NaOH and additional extractions with isopropyl acetate.  As such, Saville et al. teach that any produced chiral amine should be isolated from any reaction system as recited in claim 6.
It is noted that compound 1a of Saville et al. is the same as recited compound 5a and that compound 2a of Saville et al. is the same as recited compound 5. 
	The above is a description of a method for producing a chiral amine by (a) carrying out a reaction shown in equation I of claim 6 to form a chiral amine (i.e. compound 1a of Saville et al.) in a liquid reaction system, using a prochiral carbonyl compound (i.e. compound 2a of Saville et al.) as a substrate, reacting the substrate with an amino donor in the presence of a prosthetic group and under the catalysis et al. does not comprise recited SEQ ID NO: 1.
	CN’069 teaches:
	“Sitagliptin phosphate was developed by Merck and was approved by the Mexican Ministry of Health and the US FDA as a drug for the treatment of type 2 diabetes in August and October 2006. The product is called Januvia and is currently in existence.” CN’069, page 1, last paragraph.  “U.S. Patent No. 8,293,507 discloses a biocatalyst for the modification of Arthrobacter-derived transaminase by Codexis to construct a chiral amine center.” The transaminated product has an ee value of 99% and a substrate feed of 100 g/L.” CN’069, page 2, first paragraph.
	“The present invention is directed to the problem that the transaminase derived from Mycobacterium vanbaalenii PYR-1 is difficult to be separated in the enzyme catalytic process, and the enzyme activity loss or mass transfer in the enzyme immobilization process is difficult, and the sodium alginate and the band are grouped. The amino acid-labeled mycobacterium (Mycobacterium vanbaalenii) PYR-1 derived transaminase was immobilized and treated with a calcium chloride solution to obtain an immobilized transaminase.” CN’069, fifth paragraph.  “In a specific embodiment, the recombinant transaminase is a histidine-tagged transaminase derived from Mycobacterium vanbaalenii PYR-1 as described in Chinese Patent Application No. CN201410262154.8; wherein the originating branch The transaminase of Bacillus sp. PYR-1 is encoded by the nucleotide sequence shown in SEQ ID No. 1.” CN’069, sixth paragraph.
	“Chinese Patent Application No. 201410169882.4 discloses the use of a transaminase derived from Mycobacterium vanbaalenii PYR-1 to asymmetry of methyl 3-carbonyl-4-(2,4,5-trifluorophenyl)-butyrate.” CN’069, page 2, fourth paragraph.
“A third aspect of the present invention provides the use of the immobilized transaminase of the present invention for the asymmetric transamination of a chiral carbonyl compound prior to catalysis to form an optically active chiral amine.” CN’069, page 2, last paragraph.
On page 3 of CN’069:


    PNG
    media_image3.png
    256
    434
    media_image3.png
    Greyscale

Where R is selected from

(1)Alkoxy group;

(2)Aryloxy; or 

(3)


    PNG
    media_image4.png
    171
    320
    media_image4.png
    Greyscale


where,

X is selected from (1) N, and (2) CR 2 ;

R1 and R2 are independently selected from:

(1)H;

(2)CN;

(3) A C1-10 alkyl group which is straight or branched and which is unsubstituted or substituted by 1 to 5 halogen atoms.

Preferably, R is an alkoxy group having a carbon chain length of from 1 to 8, a benzyl group or

More preferably, R is -CH3 , -CH2CH3 or


    PNG
    media_image5.png
    207
    268
    media_image5.png
    Greyscale

	The structures are not included in the machine translation of CN’069; however, it is clear by context that Formula I is as shown in para. [0023] of the Chinese language publication of CN’069 with a further R group as indicated in paras. [0028] and [0035] of the Chinese language publication of CN’069
CN’069 provides for working example wherein the taught transaminase is reacted in a liquid reaction system with isopropylamine (an amine donor), a prochiral carbonyl compound and pyridoxal phosphate (a prosthetic group) to form an optically active chiral amine.  CN’069, page 3, third to last paragraph, and Example 5.  In particular, Example 5 is performed in 100 ml of ethanol-sodium phosphate-isopropylamine buffer (50% v/v) that is a liquid reaction system.
Working Example 5 of CN’069 provides for the conversion of methyl 2-carbonyl-4-(2,4,5-trifluorophenyl)-butyrate to the corresponding chiral amine that can be used as a precursor of sitagliptin.  It is noted that the entire disclosure of CN’069 relates to the preparation of sitagliptin intermediates that are intended to be used to produce sitagliptin.  See CN’069, page 1, first paragraph.  Further, Examples 6-9 and Table 3 of CN’069 (see Chinese language document) teach “Basically, according to the method described in Example 5, different batches of immobilized enzyme were tested to catalyze the mis-transformation of ammonia conversion and residual enzyme activity of various substrates (as shown in Table 3).” CN’069, page 6, first paragraph.  The Chinese language document in Table 3 (page 9) clearly shows that Example 9 is production of a chiral amine compound identical to recited compound 5a is produced including the same chirality.
An alignment between recited SEQ ID NO: 1 (Qy) and the transaminase encoded by SEQ ID NO: 1 of CN’069 is as follows:

    PNG
    media_image6.png
    525
    747
    media_image6.png
    Greyscale

	The methods taught by CN’069 is considered to be a method for producing a chiral amine by (a) carrying out a reaction shown in equation I of claim 6 to form a chiral amine (i.e. recited compound 5a) in a liquid reaction system, using a prochiral carbonyl compound (i.e. recited compound 5) as a substrate, reacting the substrate with an amino donor (isopropylamine) in the presence of a prosthetic group (pyridoxal phosphate) and under the catalysis of a stereoselective transaminase, except the stereoselective transaminase of CN’069 does not comprise recited SEQ ID NO: 1.  Further CN’069, page 5, Example 4, teach the use of “lyophilized crude enzyme” in a liquid reaction system of “10 ml of ethanol-sodium phosphate isopropylamine buffer (50% (v/v), sodium phosphate and isopropylamine 100 mmol/L, pH 8.5),” a prochiral carbonyl substrate, and isopropyl amine to produce a chiral amine wherein “the product peak area was determined by HPLC.”  Production of a product peak by HPLC is a step isolating the chiral amine product from the reaction system such that CN’069 further teach the appropriateness of isolating any amine product produced.
et al. and CN’069 do not teach carrying out a reaction with a transaminase having recited SEQ ID NO: 1 to convert recited compound 5 to a chiral amine of recited compound 5a.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Saville et al. and CN’069 teach a method identical to at least the method of claim 6 except for the identity of stereoselective transaminase being recited SEQ ID NO: 1. (2) and (3)  Here, a transaminase having recited SEQ ID NO: 1 is known in the prior art as taught in GenBank CP006936.  GenBank CP006936 teaches a protein from Mycobacterium neoaurum identified as “aminotransferase IV” that is identical to recited SEQ ID NO: 1 and encoded by a gene identical to recited SEQ ID NO: 2.  As shown in the alignment above, the transaminase taught by GenBank CP006936 has over 90% identity with the transaminase taught by CN’069 that is explicitly taught to have activity to produce a chiral amine being recited compound 5a.  Due to the high degree of identity between the transaminase taught by GenBank CP006936 and the transaminase of CN’069, the ordinarily skilled artisan would have actively expected both of these transaminase enzymes to have similar catalytic activity particularly since both transaminase enzymes are naturally-occurring, wild-type enzymes from Mycobacterium species.  In particular, CN’069 cites that the transaminase taught therein is also taught by Chinese Patent Application No. 201410169882.4 that is published as CN 105018440 A.  CN’440 expressly teach the further use of a transaminase having at least 90% identity to SEQ ID NO: 2 of CN‘440 that is identical to the transaminase taught by CN’069 taught above for production of sitagliptin intermediates. CN’440, page 3, first paragraph.  As such, CN’440 reinforces that the ordinarily skilled artisan would have expected that transaminases having at least 90% identity to the transaminase taught in both of CN’069 and CN’440 would be expected to have similar enzymatic properties for converting a prochiral ketone to a chiral amine Mycobacterium-derived transaminase taught by CN’069 or CN’440 with another Mycobacterium-derived transaminase having a high degree of sequence identity including the transaminase taught by GenBank CP006936 identical to recited SEQ ID NO: 1.
For these reasons, the ordinarily skilled artisan at the time of filing would have been motivated to replace the chiral transaminase taught by either or both of Saville et al. and CN’069 with the Mycobacterium-derived transaminase taught by GenBank CP006936 that is identical to recited SEQ ID NO: 1.  That is, the ordinarily skilled artisan at the time of filing would have been motivated to utilize the transaminase taught by CN’069 and CN’440 in the methods of Saville et al. since CN’069 affirmatively teach that such transaminase is capable and beneficial for producing sitagliptin as a product wherein the teachings of CN’069 and CN’440 extend to other Mycobacterium-derived transaminases having more than 90% identity thereto including the transaminase taught by GenBank CP006936 as discussed above.
Regarding claim 5, the statement “where the chiral amine is used as a precursor for producing sitagliptin [which is recited compound 5a or] a sitagliptin intermediate selected from compound 6a, compound 7a and compound 8a, “is used as a precursor” is interpreted as reciting an intended use and not reciting any specific additional step of a method.  However, the recited chiral amine in claim 5 must be usable as a precursor as recited such that claim 5 is considered to further limit claim 6.  Regardless, as discussed, Saville et al. and CN’069 both teach methods that produce sitagliptin (recited compound 5a).  Regardless, it is apparent that sitagliptin (recited compound 5a) can be subjected to hydrolysis of the amide moiety to form a free acid (see scheme on page 25 of specification) and amidated to form one of compounds 6a, 7a and 8a.  Again, claim 5 is interpreted as reciting an intended use for the recited chiral amine and is not interpreted as required any additional step of a method actually be performed.
Regarding claims 7-10, “In another aspect, the present disclosure provides host cells comprising the polynucleotides encoding the engineered transaminases or expression vectors capable of expressing the engineered transaminases. In some embodiments, the host cell can be a bacterial host cells, such as E. coli. The host cells can be used for the expression and isolation of the engineered transaminase enzymes described herein, or, alternatively, they can be used directly for the conversion of the ketoamide substrate to product.” Saville et al., col. 4, lines 41-49.  Similarly, CN’440 describes expression of a Mycobacterium-derived aminotransferase can be expressed in E. coli host cells and employed “for catalyzing the asymmetric transamination reaction of the prochiral carbonyl compound to form an optically active chiral amine in the present invention may be a culture of the transformant of the recombinant transaminase produced above, or may be obtained by centrifuging the culture medium. Transformed cells or articles processed therewith. The ‘processed product’ herein refers to an extract obtained from a transformant cell, an isolated product obtained by isolating and/or purifying the transaminase in the extract, or by immobilizing the transformant cell and its extract or extract,” CN’440, bridging pages 5-6.  
	Regarding claim 7, modification of an E. coli cell to express a transaminase of SEQ ID NO: 1 meets all of the features of claim 7.  For the reasons set forth above, the ordinarily skilled artisan would have been motivated to employ the transaminase having recited SEQ ID NO: 1 in any embodiment of Saville et al., CN’440 or CN’069.  It is noted that claim 7 only requires the recited bacterial strain to latently be a chiral amine producing Escherichia bacterial strain and does not requires that the same bacterial strain be used in any step of a method to actually produce a chiral amine compound as recited in claim 7.
	Regarding claims 9 and 10, CN’440, Example 1, state that in producing any E. coli expressing a transaminase derived from Mycobacterium, PCR amplification is carried out from an appropriate genomic DNA template which is obtaining a full-length transaminase gene sequence from Mycobacterium.  CN’440, page 7, last paragraph.  In obtaining a gene encoding the transaminase having SEQ ID NO: 1, the ordinarily skilled artisan at the time of filing would have been motivated to PCR amplify (i.e. obtain) a full-length encoding gene from the appropriate genomic DNA since at least CN’440 teach that the same is an effective method for obtaining such a gene.  Further, as explained above, expression of any such gene in E. coli requires linking any such transaminase-encoding gene to a bacterial expression vector and transforming the same into E. coli as to meet all of the features of claim 9.  Regarding claim 10, GenBank CP006936 teach a gene sequence that is identical to SEQ ID NO: 2 which is the gene sequence that will be obtained upon PCR amplification from genomic DNA of M. neoaurum.
	Regarding claims 8 and 18, as stated, CN’440 teach the appropriateness of an “extract obtained from a transformant cell” that contains the expressed transaminase (here the transaminase having recited SEQ ID NO: 1) in a reaction for converting a prochiral carbonyl compound (i.e. ketoamide substrate) to a i.e. isopropylamine).  CN’440, Example 4, teach obtaining a Mycobacterium-derived transaminase in recombinant E. coli by culturing  the same under conditions wherein expression of the transaminase is induced by addition of IPTG.  The resulting cells are disrupted and homogenized by sonication following by centrifugation to form a crude enzyme solution (i.e. a disrupted and homogenized).  It is apparent that the same crude enzyme solution is an “extract obtained from a transformant cell” as described in CN’440, bridging pages 5-6.  As such, the prior art teaches that a crude enzyme solution that is a disrupted cultured E. coli strain containing an appropriate transaminase can be applied to carry out a reaction in a liquid reaction system for any appropriate reaction taught by the cited art including the conversion of recited compound 5 to recited compound 5a.  Further, it is understood that it is advantageous to isolate any produced chiral amine from the liquid reaction system wherein, for example, Saville et al., col. 86, lines 50-63, teach isolation of sitagliptin from a liquid reaction system by extraction with isopropyl acetate followed by extraction with 5 N NaOH and additional extractions with isopropyl acetate.  
	Regarding any recitation of an (R)-selective ω-transaminase, the transaminase having recited SEQ ID NO: 1 is inherently an (R)-selective ω-transaminase.

	Response to arguments

	Applicant argues:
	Hoehne discloses totally different compounds than the prochiral carbonyl compounds in claims 4-10. For example, Hoehe discloses a series of possible substrates in para [0066] (excerpt below). None of these are carbonyl compounds as claimed. Further, Hoehne's compounds are structurally and categorically different from the prochiral carbonyl compounds 2-8 as claimed. Further, Hohne fails to teach or suggest, provide any motivation, or any guidance as to how to substitute the claimed prochiral carbonyl compounds for Hoenhe's non-carbonyl compounds.

	Applicant amended the claims on 11/17/2021 to modify the scope of prochiral and/or chiral amine compounds recited.  As such, the rejection above is necessitated by applicant’s amendment.  It is noted that the rejections of record no longer rely upon Hoehne et al.  It is further noted that in the response dated 05/17/2021 that applicant did not elect a species of chiral amine (species of claims 4 and 5) as required.	

	Applicant argues:
	Even assuming for the sake of argument that one of ordinary skill in the art would be motivated to substitute the claimed compounds for Hoehne's compound, which Applicant does not concede, and further substitute the transaminase from that used by Hoehne to the one in GenBank CP006936.2. the substitution would lack any reasonable expectation of success without undue experimentation because the enzyme catalysis is highly unpredictable as demonstrated clearly by Hoehne's disclosure itself. For example, Hoehne's Table 2 (reproduced below), shows that the switch from transaminase "Ate-TA" to "Mlo-TA" is a total failure on the same substrates of B3AP, C3AP, B3APi. Table 2 further shows that for the substrate MPPA, Ate-TA is totally inactive, but Mlo-TA achieves high conversion. Given the readily apparent unpredictability described by Hoehne, the person of ordinary skill in the art would have no hope of arriving at the current invention absent undue experimentation.

	“Obviousness does not require absolute predictability, however, at least some degree of predictability is required.” MPEP 2143.02(II). “Conclusive proof of efficacy is not required to show a reasonable expectation of success.” MPEP 2143.02(I).
	The over 90% shared sequence identity between the transaminase from a Mycobacterium species demonstrated in CN’069 and the transaminase from a Mycobacterium species described in CP006936.2 provides the required degree of predictability that the later has an expectation in success to aminate compound 5.  The fact that predictability is not absolute does not negate a conclusion of obviousness regarding substituting known transaminases having over 90% sequence identity to those demonstrated to be successful.  

	Applicant argues:
	As shown by the instant application, for example in Table 3, the claimed invention converts carbonyl-containing prochiral compounds into stereo-specific amines, with convincing conversion rates and high ee values, thereby clearly demonstrating the non- obviousness of the claimed invention.

The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).
The closest prior art of record, after amendment of the claims, is the working embodiments of Savile et al. and CN’069.  No comparison to the closest prior art of record has been made and it is the applicant’s burden to make such a comparison and explain any data proffered as evidence of non-obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652